Citation Nr: 1528898	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  15-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for right shoulder disability.

2. Entitlement to service connection for right knee disability.

3. Entitlement to service connection for right foot disability.

4. Entitlement to service connection for degenerative disc disease of the back, to include as secondary to the right shoulder, right knee, and right foot disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In April 2015, the Veteran and his daughter testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO. A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary for multiple reasons.  First, the Board observes that the Veteran was not issued notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Therefore, a remand is required so that the Veteran must be issued the necessary notice relevant to the evidence required to support claims for service connection.

In addition, the record reflects that the Veteran began receiving disability benefits from the Social Security Administration (SSA) in 1976. A letter originally denying his claim in 1973 is of record, but documents associated with that claim or the subsequent grant of the benefits in 1976 are not of record, and there is no evidence that the records were ever requested. When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998). Thus, the appeal must be remanded so that records from SSA may be obtained.

In addition, at the April 2015 hearing, the Veteran testified to injuries sustained when he fell in service as a result of an open hatch. He has also submitted lay statements from family and friends that discuss the purported injury, as well as his post-service disability and symptoms. His daughter also testified to his post-service disability. The Veteran is competent to describe the in-service injury, and lay statements are competent evidence of symptoms that are readily observable.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Therefore, the Board determines that a remand is necessary so that the Veteran may be scheduled for a VA examination to assess the etiology of his back, right shoulder, right knee, and right foot disabilities.  

Finally, the Veteran and his daughter testified to private treatment he received including 21 days of traction, and private treatment with traction is mentioned in VA treatment notes dated in March 1974, but the records related, but the associated treatment notes are not in the claims file. Testimony indicated that this treatment occurred at Carrie Tingley hospital. The Veteran should be asked to authorize release of records from the provider to VA or to submit these records himself. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Send the Veteran a letter that advises him of the evidence necessary to substantiate service connection claims, disability ratings, and effective dates, and his and VA's obligations with regard to obtaining that evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

2. Ask the Veteran to authorize release of any private treatment records not already in the claims file, including records from Carrie Tingley hospital in Albuquerque, or to submit the records himself.  All requests and responses, positive and negative, must be documented in the claims file.

The AOJ must make two attempts to obtain private treatment records unless the first attempt demonstrates that further attempts would be futile. If the records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165, August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A (b) (2) (B)).

3. Request all records related to the Veteran's application and grant of SSA disability benefits during the 1970s.  All requests and responses, positive and negative, must be documented in the claims file.

4. Schedule the Veteran for the appropriate VA examination to assess the etiology of his back, right shoulder, right knee, and right foot disabilities. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:
 
Is it at least as likely as not (50 percent probability or more) that the Veteran's back disability began in service, was caused by service, or is otherwise related to service, to include his reported fall in service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability began in service, was caused by service, or is otherwise related to service, to include his reported fall in service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability began in service, was caused by service, or is otherwise related to service, to include his reported fall in service?
Is it at least as likely as not (50 percent probability or more) that the Veteran's right foot disability began in service, was caused by service, or is otherwise related to service, to include his reported fall in service?

If entitlement to service connection is granted for some of the disabilities in question but not all, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability, right shoulder, right knee, and/or right foot disability was either caused or aggravated beyond its natural progression by a service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided. 

5. Notify the Veteran that he must report for the examination and cooperate in the development of the claims. Failure to report for a VA examination without good cause may result in denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).
 
6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the AOJ's last adjudication of the claim. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




